Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001217
                                                         08-FEB-2016
                                                         12:29 PM



                           SCWC-14-0001217

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                            JAMAL MCGHEE,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-14-0001217; 1DCW-14-0002729)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Jamal McGhee’s

application for writ of certiorari filed on December 30, 2015, is
hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, February 8, 2016.

William H. Jameson, Jr.         /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson